FILED
                             NOT FOR PUBLICATION                             MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE CARDENAS-SANCHEZ,                            No. 04-75570

               Petitioner,                        Agency No. A024-295-168

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jose Cardenas-Sanchez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Alvarez-Barajas v. Gonzalez, 418 F.3d 1050,

1053 (9th Cir. 2005), and we deny the petition for review.

      The agency properly concluded that the expanded aggravated felony

definition contained in section 321 of the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996 (“IIRIRA”) may be applied retroactively.

See id. at 1054 (9th Cir. 2005) (IIRIRA’s amendment of the definition of

aggravated felony applies to convictions entered “before, on, or after” IIRIRA’s

enactment date). Cardenas-Sanchez’s contention that the retroactive classification

of his pre-IIRIRA conviction as an aggravated felony violates due process is

unpersuasive.

      PETITION FOR REVIEW DENIED.




                                         2                                     04-75570